ORDER
This matter having been submitted to the Court on the report of the Disciplinary Review Board recommending that CHARLES R. BREINGAN of BURLINGTON, who was admitted to the Bar of this State in 1983 and who is no longer engaged in the private practice of law, be publicly reprimanded,
And it appearing from the Disciplinary Review Board’s report that CHARLES R. BREINGAN exhibited a pattern of neglect and failed to communicate with his clients in three matters, in violation of RPC 1.1(b) and RPC 1.4, and that, in addition, in one of these matters, he failed to diligently pursue his client’s, claims, in violation of RPC 1.3.
*162And it further appearing that the foregoing misconduct, respondent’s prior private reprimand, and his lack of cooperation with the ethics committee in violation of RPC 8.1(b) call for a public reprimand;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CHARLES R. BREINGAN is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said CHARLES R. BREINGAN as an attorney at law of the State of New Jersey; and it is further
ORDERED that CHARLES R. BREINGAN reimburse the Ethics Financial Committee for appropriate administrative costs.